Citation Nr: 1726668	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-27 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for bilateral fallopian tube occlusion and pelvic inflammatory disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1978 to February 1986 and October 1987 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2005 rating decision denied the claim of entitlement to service connection for infertility.  The Veteran did not file a timely substantive appeal in response to the October 2005 rating decision, and no new and material evidence was submitted to VA within the appeal period.  The Veteran filed a claim to reopen the issue of entitlement to service connection for infertility.  However, VA will reconsider the prior decision without the need for new and material evidence when VA receives relevant service department records that existed at the time of a prior final decision.  See 38 C.F.R. § 3.156(c) (2016).  Here, the Veteran submitted additional service treatment records in 2009 that were not previously of record and are pertinent to the claim for service connection.  Accordingly, VA will reconsider the claim of entitlement to service connection for infertility, rather than requiring submission of any new and material evidence.  38 C.F.R. § 3.156(c)(1), (2).


REMAND

The Board finds additional development is warranted before the claims on appeal may be adjudicated.

The Veteran asserts that lack of access to women's healthcare in her earliest years of service contributed to ongoing disorders.  She contends that the issues of blocked fallopian tubes, pelvic inflammatory disease, and infertility in service could have been prevented if she had received medical care prior to noted treatment in 1992, to include following a 1979 miscarriage.  The Veteran further indicated that she believed she was exposed to radiation while working in an ammunition bunker that contributed to a miscarriage; however, as the evidence does not establish a current diagnosis of a radiation-exposed disease or radiogenic disease, the Board does not find additional development pursuant to 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311 is warranted.

The Board finds that a VA examination is warranted for the claims on appeal.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran received a VA examination in April 2004, the examination was related to claims for service connection for dysplasia and menorrhagia that were denied in a November 2007 Board decision and are not subject to the current appeal.  

The Veteran's service treatment records (STRs) reflect treatment for the claimed disorders since 1992.  An August 1992 STR indicated a medical history of infertility for 13 years with hysterosalpingogram results of slightly enlarged uterus and bilaterally obstructed tubes and an April 1994 STR gave an impression of infertility secondary to blocked tubes.  An August 1995 operative report provided diagnoses of bilateral proximal tubal occlusion, pelvic inflammatory disease, bilateral distal tubal adhesions, and right hydrosalpinx.  Further, VA medical records indicate that the Veteran received treatment during the period of the claim for intramural fibroid and a left ovary hemorrhagic cyst.  The Board finds sufficient evidence to warrant a VA examination in light of evidence of in-service treatment for the claimed disorders and current symptoms as it is plausible that the current symptoms are related to the in-service treatment for the Veteran's claimed disabilities.  As the threshold for finding a link between current disability and service is low for the purposes of providing a medical examination, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since June 2010.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of claimed infertility, bilateral blocked fallopian tubes, and pelvic inflammatory disease.  The claims file must be reviewed by the examiner in conjunction with the examination.  The Board notes that the Veteran is employed at the Dallas VA Medical Center.  As such, an examination should be scheduled at another appropriate VA facility.

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any disorder present during the period of the claim (since approximately 2005 for infertility and 2009 for bilateral blocked fallopian tubes and pelvic inflammatory disease) began in service, was caused by service, or is otherwise related to service, to include August 1995 diagnoses of infertility, bilateral blocked fallopian tubes, and pelvic inflammatory disease.  

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


